EXHIBIT 10.15

SONOCO INVESTMENT AND RETIREMENT PLAN

Effective January 1, 2004

 

i



--------------------------------------------------------------------------------

SONOCO INVESTMENT AND RETIREMENT PLAN

Table of Contents

 

         Page ARTICLE 1   DESCRIPTION AND PURPOSE   

1.1

  Plan Name    1

1.2

 

Plan Description

   1

1.3

 

Plan Purpose

   1 ARTICLE 2   DEFINITIONS   

2.1

 

Account

   1

2.2

 

Addendum

   2

2.3

 

Adoption Agreement

   2

2.4

 

Beneficiary

   2

2.5

 

Board

   2

2.6

 

Break in Service

   2

2.7

 

Code

   2

2.8

 

Committee

   2

2.9

 

Company

   2

2.10

 

Compensation

   3  

(a)    Employer Contributions

   3  

(b)    Compensation for Determining Limit on Annual Additions

   3  

(c)    Statutory Limit

   4

2.11

 

Controlled Group

   4

2.12

 

Disability

   4

2.13

 

Effective Date

   5

2.14

 

Eligibility

   5

2.15

 

Employee

   5

2.16

 

Employer

   6

2.17

 

Employer Contributions

   6

2.18

 

Employment

   6

2.19

 

Employment Date

   6

2.20

 

ERISA

   6

2.21

 

Fair Market Value

   6

2.22

 

Five-Year Break in Service

   6

2.23

 

Investment Council

   6

2.24

 

Investment Funds

   7

2.25

 

One-Year Break in Service

   7

2.26

 

Participant

   7

2.27

 

Personal Identification Number (PIN)

   7

2.28

 

Plan

   7

2.29

 

Plan Administrator

   7

2.30

 

Plan Year

   8

2.31

 

Recordkeeper

   8

2.32

 

Social Security Wage Base

   8

 

ii



--------------------------------------------------------------------------------

2.33

 

Spouse

   8

2.34

 

Termination Date

   8

2.35

 

Trust (or Trust Fund)

   9

2.36

 

Trustee

   9

2.37

 

Unit

   9

2.38

 

Valuation Date

   9

2.39

 

Vested Percentage

   9

2.40

 

Vesting Service

   10

2.41

 

Voice Response Unit (VRU)

   10

2.42

 

Website

   10

2.43

 

Years of Vesting Service (or Vesting Service)

   11  

(a)    Computation

   11  

(b)    Leaves of Absence

   11  

(c)    Employment With a Controlled Group Member

   12  

(d)    Re-Employment Following a Break in Service

   12  

(e)    Service Spanning

   12 ARTICLE 3   ELIGIBILITY   

3.1

 

Eligibility

   13

3.2

 

Participation Upon Reemployment

   13  

(a)    Reemployment of Employees Who Were Not Eligible Employees

   13  

(b)    Reemployment of Eligible Employees

   14

3.3

 

Leased Employees and Independent Contractors

   15

3.4

 

Transfer to this Plan Document

   15  

(a)    From Coverage Under Another Document

   15  

(b)    From a Non-covered Group

   16

3.5

 

Acquired Group

   16

3.6

 

Transfer from this Plan Document to an Ineligible Position

   16

3.7

 

Adoption of the Plan by a Controlled Group Member

   16 ARTICLE 4   CONTRIBUTIONS   

4.1

 

Employer Contributions

   17  

(a)    Eligibility

   17  

(b)    Amount

   17  

(c)    Vesting

   17  

(d)    Forfeiture

   18  

(e)    Reinstatement of Forfeitures

   18  

(f)     Exclusive Benefit of Participants

   18  

(g)    Payment to the Trustee

   19  

(h)    Return of Employer Contributions

   19

4.2

 

Rollover Contributions

   19 ARTICLE 5   ALLOCATIONS   

5.1

 

Adjustments to Account Balances

  

 

iii



--------------------------------------------------------------------------------

 

(a)    Regular Valuation Dates

   20  

(b)    Recordkeeping Fee

   20  

(c)    Valuations Binding

   20  

(d)    Statement of Account Balances

   20  

(e)    Correction of Mistakes

   21

5.2

 

Investment Elections

   21  

(a)    Investment Funds

   21  

(b)    Liquidity

   22  

(c)    Participant Elections

   22  

(d)    Reinvestment of Earnings

   24  

(e)    Investment Expenses

   24  

(f)     Special Election Rules

   24 ARTICLE 6   POST-EMPLOYMENT DISTRIBUTIONS   

6.1

 

Payment Events

   24  

(a)    Participant’s Termination of Employment

   25  

(b)    Participant’s Death

   25

6.2

 

Amount, Form and Timing of Payment

   25  

(a)    Application for Payment

   25  

(b)    Time of Payment

   25  

(c)    Amount and Forms of Payment

   26  

(d)    Automatic Cash-Out

   26  

(e)    Medium of Payment

   27  

(f)     Distribution Fee

   27  

(g)    Order of Payment from Accounts

   27  

(h)    Investment Elections During Installment Period

   27

6.3

 

Required Distribution Rules

   27  

(a)    General Rule

   27  

(b)    Participant’s Required Beginning Date

   28  

(c)    Participant’s Death Before Required Beginning Date

   28  

(d)    Participant’s Death After Required Beginning Date

   28  

(e)    Compliance with Code Section 401(a)(9)

   29

6.4

 

Designation of and Payment to Beneficiaries

   29  

(a)    Procedure

   29  

(b)    Waiver of Spouse’s Rights

   29  

(c)    Payment to Minor or Incompetent Beneficiaries

   30  

(d)    Judicial Determination

   30

6.5

 

Payment to the Participant’s Representative

   30

6.6

 

Unclaimed Benefits

   30 ARTICLE 7   LIMITATIONS ON CONTRIBUTIONS   

7.1

 

Code Section 415 Limitation

   31  

(a)    Applicable Definitions

   31  

(b)    Excess Annual Additions

   32  

(c)    Combining of Plans

   33

 

iv



--------------------------------------------------------------------------------

7.2

  Top-Heavy Rules    33  

(a)    Top-Heavy Determination

   33  

(b)    Definitions

   35  

(c)    Vesting Requirements

   36  

(d)    Minimum Contribution

   37 ARTICLE 8   AMENDMENT, TERMINATION, AND MERGER   

8.1

  Amendment    39  

(a)    Procedure

   39  

(b)    Prohibited Amendments

   39  

(c)    Limited to Active Participants

   40  

(d)    Administrative Changes Without Plan Amendments

   40

8.2

  Termination of the Plan    40  

(a)    Right to Terminate

   40  

(b)    Full Vesting

   41  

(c)    Provision for Benefits Upon Plan Termination

   41

8.3

  Plan Merger, Transfer of Plan Assets and Liabilities, Acceptance of Transfers
   42

8.4

  Distribution on Termination and Partial Termination    42

8.5

  Notice of Amendment, Termination or Partial Termination    42 ARTICLE 9  
ADMINISTRATION   

9.1

  Delegation of Authority    43

9.2

  Allocation of Fiduciary Responsibilities    43  

(a)    The Board

   43  

(b)    The Company and the Employers

   43  

(c)    The Committee

   44  

(d)    The Investment Council

   47  

(e)    The Trustee(s)

   49

9.3

  Expenses    50

9.4

  Indemnification    50

9.5

  Claims Procedure    51  

(a)    Application for Benefits

   51  

(b)    Decision on Claim

   51  

(c)    Appeal

   51 ARTICLE 10   MISCELLANEOUS   

10.1

  Headings    53

10.2

  Construction    53

10.3

  Qualification for Continued Tax-Exempt Status    53

10.4

  Non-alienation    53

10.5

  No Employment Rights    54

10.6

  No Enlargement of Rights    54

10.7

  Direct Rollover    54  

(a)    General Rule

   54

 

v



--------------------------------------------------------------------------------

 

(b)    Definitions

   54

10.8

  Withholding for Taxes    55

10.9

  Notices    56

10.10

  Evidence    56

10.11

  Action by Employers    56

10.12

  Plan Not Contract of Employment    56

10.13

  Absence of Guaranty    56

10.14

  Company’s Decision Final    56

ADDENDUM A    Qualified Domestic Relations Orders    ADDENDUM B    Schedule of
Administrative Fees   

 

vi



--------------------------------------------------------------------------------

SONOCO INVESTMENT AND RETIREMENT PLAN

ARTICLE 1

Description and Purpose

 

1.1 Plan Name. The name of the Plan is the “Sonoco Investment and Retirement
Plan”.

 

1.2 Plan Description. The Plan is a defined contribution pension plan providing
for Company contributions that are made on a (fixed formula) basis, and is
intended to qualify under Code section 401(a).

 

1.3 Plan Purpose. The purpose of the Plan is to provide a measure of economic
security to each eligible Employee by accumulating contributions for
distribution upon retirement, as a supplement to other resources then available.

ARTICLE 2

Definitions

As used in the Plan, the following words and phrases and any derivatives thereof
will have the meanings set forth below unless the context clearly indicates
otherwise. Definitions of other words and phrases are set forth throughout the
Plan. Section references indicate sections of the Plan unless otherwise stated.
The masculine pronoun includes the feminine, and the singular number includes
the plural and the plural the singular, whenever applicable.

 

2.1 Account means the separate account maintained under the Plan for each
Participant which represents the Participant’s total proportionate interest in
the Trust Fund as of any Valuation Date. It is comprised of Employer
Contributions made on the Participant’s behalf under Section 4.1(a), including
any gains and losses of the Trust Fund attributable thereto.

 

1



--------------------------------------------------------------------------------

2.2 Addendum. The provisions of the Plan as applied to any Employer or any group
of Employees of any Employer may be modified or supplemented from time to time
by the Company by the adoption of one or more “Addenda”. Each Addendum will form
a part of the Plan as of the Addendum’s effective date. In the event of any
inconsistency between an Addendum and the Plan document, the terms of the
Addendum will govern.

 

2.3 Adoption Agreement means the document by which an Employer adopts the plan
and which specifies any provisions that apply only to its Employees.

 

2.4 Beneficiary means the person(s) or entity(s) named by the Participant under
Section 6.4 to receive any Account balances remaining in the Plan after his
death. The surviving Spouse will be the primary Beneficiary unless the Spouse
has waived that right under Subsection 6.4. The Beneficiary will have the right
to make investment elections under Section 6.4, and to elect timing and form of
payment under Section 6.4. Each alternate payee named in a qualified domestic
relation's order is a Beneficiary for purposes of the awarded amount.

 

2.5 Board means the Board of Directors of the Company.

 

2.6 Break in Service. See Section 2.22 Five-Year Break in Service and
Section 2.25 One-Year Break in Service.

 

2.7 Code means the Internal Revenue Code of 1986 as amended from time to time,
and regulations and rulings issued under the Code.

 

2.8 Committee means the Benefits Committee, which will serve as the Plan
Administrator (as that term is defined in Section 3(16)(A) of ERISA), and will
have primary responsibility for administering the Plan under Article 9.

 

2.9

Company means Sonoco Products Company, a corporation organized and existing
under the laws of the State of South Carolina, or its successor or assign that
adopts the Plan. The

 

2



--------------------------------------------------------------------------------

 

authority to control and manage the non-investment operations of the Plan is
vested in the Company, to the extent the Company has not delegated all or any
part of its responsibilities and powers to the Committee. Any such allocation or
delegation may be revoked at any time.

 

2.10 Compensation. Compensation will have the following meanings for the
following purposes:

 

  (a) Employer Contributions. For purposes of determining the percentages that
each Participant will receive as an Employer Contribution, Compensation is the
taxable earnings paid by the Employer to the Participant and reported on his
Form W2 for the Plan Year, plus amounts deferred under Code Sections 401(k) and
125 pursuant to the Participant’s salary reduction agreement, and excluding
(1) bonuses, vacation pay and other payments made after the calendar year in
which the Termination Date occurs, (2) severance pay, (3) reimbursement for
moving expenses, (4) reimbursement for educational expenses, (5) automobile
allowance, (6) tax counsel allowance, (7) compensation related to the exercise
of stock option grants or to any other stock related compensation program,
(8) expatriate-related expenses, (9) any form of imputed income, (10) Employer
Contributions to this Plan and to any other benefit plan, and (11) in-service
payments and all other benefits provided under this Plan or under any deferred
compensation plan or other benefit plan. Compensation for the Participant who
enters the Plan after the beginning of a Plan Year will include only amounts
earned after he enters the Plan.

 

  (b) Compensation for Determining Limit on Annual Additions. For purposes of
calculating limits on annual additions under Section 7.3, Compensation means a
Participant’s wages, tips, and other compensation which are required to be
reported on a Federal Wage and Tax Statement (Form W2), and shall also include a
Participant’s salary reduction contributions made during the Plan Year under any
plan or program maintained by the Company or a Controlled Group member under
Code Section 125, 132(f)(4), or 401(k).

 

3



--------------------------------------------------------------------------------

  (c) Statutory Limit. The Compensation of each Participant taken into account
under the Plan for any Plan Year shall not exceed $205,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B).

 

2.11 Controlled Group means the Company and

 

  (a) any corporation while it is a member of the same controlled group of
corporations (within the meaning of Code Section 414(b)) as the Company;

 

  (b) any other trade or business (whether or not incorporated) while it is
under common control with the Company within the meaning of Code Section 414(c);

 

  (c) any organization while it (along with the Company) is a member of an
affiliated service group (within the meaning of Code Section 414(m)); and

 

  (d) any other entity while it is required to be aggregated with the Company
under Code Section 414(o).

 

2.12 Disability means a physical or mental impairment incurred while the
Participant is in active Employment which permanently disables him from engaging
in substantial gainful employment, and which qualifies him to receive either
(a) benefits under Sonoco’s Long-Term Disability Plan, (b) Social Security
disability benefits, or (c) Workers’ Compensation disability benefits due to an
occupational illness or injury. The impairment must not have occurred because of
the Participant’s involvement in military service, war or similar hostilities,
insurrection, rebellion, revolution, felony, or employment with another
employer. The term Disabled Participant refers to the Participant who has
incurred a Disability.

 

4



--------------------------------------------------------------------------------

2.13 Effective Date means January 1, 2004, the date as of which the plan was
first established.

 

2.14 Eligibility means the January 1 or July 1 coincident with or following the
date when the Participant has both reached age 21 and completed a twelve-month
period of Employment during which he earned at least 1,000 Hours of Service.

 

2.15 Employee means an individual who (a) is regularly employed by an Employer
as a common-law employee, and (b) has FICA taxes withheld by an Employer.

The group of eligible Employees generally includes each individual who became an
Employee of an Employer in connection with a merger or acquisition having a
transaction closing date on or after October 15, 2003, each Employee whose first
day of active Employment with an Employer is on or after January 1, 2004, and
each other Employee who is treated as an eligible Employee under Section 3.2
(related to rehired Employees). However, the group of eligible Employees
excludes (a) those individuals for any period in which they are eligible to
participate under the Sonoco Products Company Retirement Plan A for Designated
Hourly Employees, the Soncoco Products Company Retirement Plan B for Designated
Hourly Employees, or the Sonoco Products Company Retirement Plan C for
Designated Hourly Employees; (b) those individuals who are members of a
bargaining unit for which coverage under this Plan is not expressly provided by
a bargaining agreement between an Employer and a bargaining representative;
(c) independent contractors; (d) leased employees within the meaning of Code
section 414(n); (e) non-U.S. citizens employed outside the United States;
(f) non-resident aliens with no U.S. source income; and (g) individuals who are
classified as temporary or seasonal employees.

Notwithstanding any provision in this Plan to the contrary, if an individual is
classified by the Company or any other entity within the Controlled Group as a
leased employee or an independent contractor, and is later determined by a court
or federal, state, or local regulatory or administrative authority to have
provided services as a common-law Employee, such determination shall not alter
such person’s exclusion from the group of Employees who are eligible to
participate under this Plan.

 

5



--------------------------------------------------------------------------------

2.16 Employer means the Company at each location covered under this Plan, and
each Controlled Group member that adopts the Plan, and each Employer’s successor
or assigns that adopts the Plan.

 

2.17 Employer Contributions mean the contributions made by an Employer under
Section 4.1(a).

 

2.18 Employment means the period during which an Employee is regularly employed
by an Employer, including periods of Disability and approved leaves of absence
for which Vesting Service is granted under Section 2.43.

 

2.19 Employment Date means the date on which an individual completes his first
Hour of Service as an eligible Employee. However, the Employment Date of the
non-vested Employee who resumes Employment after he incurs a Five-Year Break in
Service will be the date on which he earns his first Hour of Service after he
resumes Employment.

 

2.20 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations and rulings issued under ERISA.

 

2.21 Fair Market Value means the cash value established by an independent
appraiser as of the date of determination, using a reasonable method of
valuation.

 

2.22 Five-Year Break in Service means five consecutive One-Year Breaks in
Service, which will cause the non-vested Participant to lose his pre-break
Vesting Service.

 

2.23 Investment Council means the group of individuals appointed by the Board
from time to time, who will have the investment powers and responsibilities
described in Article 9.

 

6



--------------------------------------------------------------------------------

2.24 Investment Funds means the various funds that are available for the
investment of Accounts. The Investment Council has the discretion to add or
delete any Investment Fund and to change the investment strategy or categories
of permitted investments of any Investment Fund without prior notice to
Employees.

 

2.25 One-Year Break in Service means a twelve-consecutive-month period beginning
on the Participant’s Termination Date and ending on the first anniversary of
that date, during which he does not earn any Hours of Service. For purposes of
determining whether an Employee has had a One-Year Break, the Committee will
treat a leave protected under the Family and Medical Leave Act of 1993 as a
period of active Employment. An individual who is absent because of military
service will begin a One-Year Break in Service on the day after his statutory
reemployment rights expire if his leave was covered under the Uniformed Services
Employment and Reemployment Rights Act of 1994 and he failed to resume
employment before his rights expired.

 

2.26 Participant means an Employee participating in the Plan under Section 3.1.
The term vested Participant is sometimes used to refer to the Participant whose
Vested Percentage is greater than 0 percent. The term non-vested Participant is
sometimes used to refer to the Participant whose Vested Percentage is 0 percent.

 

2.27 Personal Identification Number (“PIN”) means the individual and unique
number that is provided to each Participant for purposes of executing
transactions through the VRU and Website. Any entry by a Participant of his PIN,
together with his Social Security Number, will constitute his valid signature
for purposes of any transaction executed through the VRU or the Website.

 

2.28 Plan means the Sonoco Investment and Retirement Plan, as amended from time
to time. As indicated by the context, the term Plan is sometimes used to refer
to this Plan document.

 

2.29 Plan Administrator means the Committee.

 

7



--------------------------------------------------------------------------------

2.30 Plan Year means the twelve-consecutive-month period beginning January 1 and
ending December 31 of each year.

 

2.31 Recordkeeper means the entity retained from time to time to provide
administrative services for the Plan, including (to the extent delegated by the
Committee) but not limited to, (a) allocating Contributions, investment gains
and losses, expenses and fees to Accounts, (b) processing investment elections
and modifications, (c) processing lump sum and installment payments,
(d) performing nondiscrimination testing, and (e) maintaining the Plan’s
compliance with all relevant qualification requirements.

 

2.32 Social Security Wage Base means, for any Plan Year, the maximum wages on
which Social Security taxes are assessed for old age, survivors, and disability
insurance benefits for such Plan Year.

 

2.33 Spouse means the person to whom the Participant is legally married. The
surviving Spouse is the person to whom the Participant is legally married on his
date of death. In the event of a dispute, such status will be determined in
accordance with the applicable laws of descent and distribution of the
Participant’s state of domicile. The surviving Spouse is sometimes referred to
as a Beneficiary.

 

2.34 Termination Date means the earlier of (a) the date the Employee resigns,
retires, dies or is discharged from the Controlled Group; or (b) the first
anniversary of the beginning date of a paid or unpaid absence for any reason
other than resignation, retirement, discharge or death; provided that a
Termination Date will not occur prior to the end of an authorized leave of
absence that is included in Vesting Service under Section 2.43. The Termination
Date of the Employee who resigns, retires, is discharged or dies before the
first anniversary of his absence (or the second anniversary for a parental
leave) will be the date such event occurs. Vesting Service will cease on the
Termination Date except as otherwise provided under Section 2.43.

 

8



--------------------------------------------------------------------------------

2.35 Trust (or Trust Fund) means the fund or funds maintained under the trust
agreement executed between the Company and the Trustee, as amended from time to
time, to receive and invest the amounts contributed on behalf of participants,
and from which distributions will be made.

 

2.36 Trustee means the corporation(s), individual(s) or other entity(ies)
appointed by the Company, pursuant to a trust agreement, to hold and manage the
Trust Fund.

 

2.37 Unit means a group of Employees employed in a division or geographic
location of the Company for which special provisions of this Plan document
apply.

 

2.38 Valuation Date means each business day on which the New York Stock Exchange
is open during each Plan Year, as of which date the Trustee will determine the
Fair Market Value of the Trust Fund and of each Account, and will make
allocations to Accounts as provided in Section 4.1. The Plan will use a daily
valuation system, which generally will mean that Accounts will be updated each
business day to reflect activity for that day, such as new contributions
received by the Trustee, changes in Participants’ investment elections, and
changes in the unit value of the Investment Funds under the Plan. Such daily
valuation is dependent upon the Plan’s Recordkeeper receiving complete and
accurate information from a variety of sources on a timely basis. Since events
may occur that cause an interruption in this process, affecting a single
Participant or a group of Participants, there will be no guarantee by the Plan
that any given transaction will be processed on the anticipated day. In the
event of any such interruption, any affected transaction will be processed as
soon as administratively feasible and no attempt will be made to reconstruct
events as they would have occurred absent the interruption, regardless of the
cause, unless the Company in its sole discretion directs the Plan’s Recordkeeper
to do so.

 

2.39 Vested Percentage means the percentage of the Participant’s Account that is
vested under the rules set forth in Subsection 4.1(c).

 

9



--------------------------------------------------------------------------------

2.40 Vesting Service. See Section 2.43.

 

2.41 Voice Response Unit (VRU) means the interactive telephone system that the
recordkeeper will make available for Participants and Beneficiaries to use to
access plan and account information and process transactions in their accounts.
To the extent that for any reason the VRU is not available from time to time for
any such use, the recordkeeper or the Employer will provide the affected
Participant or Beneficiary a written form (that has been approved by the
Committee) to use to request the desired transaction. As used in this Plan
document, the term VRU includes such written forms to the extent applicable.

 

2.42 Website means the Internet Website that the Recordkeeper will make
available for Participants and Beneficiaries to use to access plan and account
information and process transactions in their accounts. To the extent that for
any reason the Website is not available from time to time for any such use, the
Recordkeeper or the Employer will provide the affected Participant or
Beneficiary a written form (that has been approved by the Committee) to use to
execute the desired transaction, as soon as practicable after it receives the
request for such written form. As used in this Plan document, the term Website
includes such written forms to the extent applicable.

 

2.43 Years of Vesting Service (or Vesting Service) means the period beginning on
the Participant's Employment Date and ending on his Termination Date. Vesting
Service will be determined subject to the rules set forth below:

 

 

(a)

Computation. The Committee will compute Vesting Service in whole and partial
years, by measuring months from the Employment Date, counting each month as
 1/12 year, aggregating non-continuous partial months into whole 30 day months,
and ignoring remaining days.

 

10



--------------------------------------------------------------------------------

  (b) Leaves of Absence. Except as otherwise provided in this Subsection, each
Participant will be credited with Vesting Service as if his status as an
Employee had continued during the period of his approved leave of absence
granted under his Employer's standard, uniformly-applied human resources
policies, but only if he resumes active Employment promptly upon the expiration
of his approved leave. The maximum credit for each such leave will be twelve
months.

 

  (1) Military Leave. Each Participant will receive credit for eligibility and
Vesting Service as if his active full-time Employment had continued during the
period of his military duty covered under the Uniformed Services Employment and
Reemployment Rights Act of 1994, but only if he retains statutory reemployment
rights and resumes Employment within the period prescribed under Section 414(u)
of the Code.

 

  (2) Parental Leave. Each Participant will receive credit for Vesting Service
for the period of a parental leave, for a maximum of twelve months. If the leave
extends beyond twelve months, the first anniversary of the date the leave began
will be the Termination Date for purposes of crediting Vesting Service, but the
second anniversary will be the Termination Date for purposes of determining when
a Break in Service begins. The Plan will credit Vesting Service for the period
between the first anniversary of the leave date and the date when the
Participant resumes active Employment only if that date occurs before the second
anniversary. The Termination Date of the Participant who resigns, retires, is
discharged or dies before the second anniversary of the leave date will be the
date such event occurs. A parental leave is an absence from active Employment by
reason of pregnancy, childbirth, child adoption, and/or childcare immediately
following birth or adoption. The leave will be treated as any other absence
unless the Employee timely provides to the Committee all information reasonably
required to establish that the absence constitutes a parental leave.

 

11



--------------------------------------------------------------------------------

  (c) Employment With a Controlled Group Member. Each individual who transfers
into covered Employee status will receive credit for Vesting Service for the
period of his service with any Controlled Group member, whether or not it has
adopted the Plan, beginning on the date the member becomes part of the
Controlled Group, under the rules that apply to Employment under this Plan. Each
individual who transfers from covered Employee status to non-covered service
with a Controlled Group member will continue to receive credit for Vesting
Service, under the rules that apply to Employment under this Plan. An individual
who transfers into covered Employee status, after being excluded under
Section 2.15 as a non-U.S. citizen employed outside the United States, or a
non-resident alien with no U.S. source income, will receive credit for Vesting
Service beginning on the later of his first day of service with his foreign
employer, or the date when his foreign employer becomes part of the Controlled
Group.

 

  (d) Re-Employment Following a Break in Service. If a former Participant is
reemployed by the Company or a Controlled Group member after an earlier
Termination Date, Vesting Service earned by such Participant prior to the
earlier Termination Date—

 

  (1) shall be reinstated immediately upon reemployment if the Participant was
either a vested Participant as of the earlier Termination Date or is reemployed
before incurring a Five-Year Break in Service; and

 

  (2) shall be forfeited in the event of reemployment that is not described in
Subsection (d)(1) above.

 

  (e) Service Spanning. If an Employee terminates Employment for any reason and
resumes Employment within twelve months, the Plan will include his period of
termination in his Vesting Service.

 

12



--------------------------------------------------------------------------------

ARTICLE 3

Eligibility

 

3.1 Eligibility. Each Employee will become a Participant in the Plan on the
January 1 or July 1 following the date on which he both reaches age 21 and
completes a twelve-month period of Employment during which he earns at least
1,000 Hours of Service. The Plan will recognize prior service with the Company
and any acquired company for this purpose.

 

3.2 Participation Upon Reemployment.

 

  (a) Reemployment of Employees Who Were Not Eligible Employees. If a former
Employee who did not qualify as an eligible Employee under this Plan as of his
Termination Date is subsequently reemployed by an Employer, the Employee shall
be treated as an eligible Employee under this Plan as of his reemployment date
unless:

 

  (1) He was a Participant under the Sonoco Pension Plan upon his earlier
Termination Date, and either had a fully vested benefit under the Sonoco Pension
Plan upon the earlier termination date or is reemployed before incurring a
Five-Year Break in Service; or

 

  (2) Such individual is reemployed in a position in which he is eligible to
participate under the Sonoco Products Company Retirement Plan A for Designated
Hourly Employees, the Sonoco Products Company Retirement Plan B for Designated
Hourly Employees, or the Sonoco Products Company Retirement Plan C for
Designated Hourly Employees.

A rehired Employee who is treated as an eligible Employee under this Subsection
(a) shall become a Participant on the January 1 or July 1 following the date he
resumes Employment if (i) he is reemployed by an Employer before incurring a
Five-Year Break in Service and (ii) he satisfied the eligibility requirements
under Section 3.1 as of his earlier Termination Date. In all other cases, such
rehired Employee shall be treated as a new Employee under Section 3.1.

 

13



--------------------------------------------------------------------------------

  (b) Reemployment of Eligible Employees. If a former Employee who did qualify
as an eligible Employee under the Plan as of his Termination Date is
subsequently reemployed by an Employer in a position in which he still qualifies
as an eligible Employee hereunder, such Employee shall resume participation in
this Plan in accordance with the following rules:

 

  (1) Vested Participant. If such Employee was a vested Participant as of his
earlier Termination Date, he will resume participation in the Plan as of the
date he resumes Employment.

 

  (2) Non-vested Participant. If such Employee was a non-vested Participant in
the Plan as of the date he resumes Employment:

 

  (i) he will resume participation in the Plan as of the date he resumes
Employment, provided he resumes Employment before incurring a Five-Year Break in
Service; or

 

  (ii) he will be treated as a new Employee under Section 3.1 if he resumes
Employment after he has incurred a Five-Year Break in Service.

However, notwithstanding the above, if any such Employee is reemployed in a
position in which he qualifies as an eligible Employee under the Sonoco Products
Company Retirement Plan A for Designated Hourly Employees, the Sonoco Products
Company Retirement Plan B for Designated Hourly Employees, or the Sonoco
Products Company Retirement Plan C for Designated Hourly Employees, he shall not
be treated as an eligible Employee under this Plan during the period of
reemployment.

 

14



--------------------------------------------------------------------------------

3.3 Leased Employees and Independent Contractors. A leased employee is an
individual who has performed services for an Employer on a substantially
full-time basis for at least one year, under the primary direction and control
of the Employer and pursuant to an agreement between the Employer and a leasing
organization. Leased employees will be treated as Employees to the extent
required under Code Section 414(n), but will not be eligible to participate in
this Plan. If a leased employee becomes an eligible Employee, the Plan will give
him credit for eligibility and vesting for the period when he worked as a leased
employee, under the rules described in Sections 2.43 and 3.1 applied as if he
had been an Employee during that period. However, the Plan will not give such
credit if (a) the leased employee was covered by a money purchase plan sponsored
by the leasing organization, with 10 percent contributions and immediate
participation and vesting, and (b) leased employees constitute no more than 20
percent of the Controlled Group’s non-highly compensated employees. If an
individual who has worked for an Employer as an independent contractor becomes a
common-law employee, or if a court or administrative agency determines that an
individual whom an Employer has designated as an independent contractor is in
fact a common-law employee, he will not receive credit for any purpose until the
date when an Employer designates him as an eligible Employee under this Plan.

 

3.4 Transfer to this Plan Document.

 

  (a) From Coverage Under Another Document. When an Employee transfers to
covered status under this Plan document from coverage under a qualified defined
benefit Plan document sponsored by the Company, the Committee will credit him
with Vesting Service for the period of his Employment before his transfer, on
the same basis that he would have received credit if he actually had been
covered under this Plan document during that period, except to the extent
otherwise provided in the Addendum for his Unit.

 

15



--------------------------------------------------------------------------------

  (b) From a Non-covered Group. When an Employee transfers to covered status
under this Plan document from any group in which he did not qualify as an
eligible Employee under this Plan, the Committee will credit him with Employment
for purposes of Eligibility and with Vesting Service for the period before his
transfer, on the same basis that he would have received credit if he actually
had been covered under this Plan document during that period.

 

3.5 Acquired Group. When an Employee becomes covered under this Plan document
following the Company’s acquisition of his employer, the Committee will credit
him with Employment for purposes of Eligibility and with Vesting Service
beginning as of his employment date with the acquired employer.

 

3.6 Transfer from this Plan Document to an Ineligible Position. When an Employee
transfers from a position in which he is an eligible Employee under the Plan
into a position in which he is not an Eligible Employee under the Plan, he shall
not be entitled to Employer Contributions under Section 4.1 with respect to
Compensation earned after the date of transfer. However, such Employee will
continue to earn Vesting Service for employment with the Controlled Group member
under the rules described in Section 2.43. If the Controlled Group member
maintains a similar qualified retirement plan under Code Section 401(a) that
will accept a transfer of the Participant’s Account balances from this Plan, the
Committee may in its sole discretion direct the Trustee to transfer the
Participant’s Account balances to the other plan. The Trustee will execute the
transfer as soon as practicable after receiving appropriate directions from the
Committee.

 

3.7 Adoption of the Plan By a Controlled Group Member. A Controlled Group member
may adopt this Plan document for one or more of its locations, by appropriate
action of its board of directors or authorized officer(s) or representative(s),
subject to the Committee’s approval. The adopting resolution must delegate
authority to the Committee and the Investment Council to administer the Plan and
Trust, to enter into investment and funding arrangements selected by the
Investment Council, to amend the Plan, and to take such other actions as they
consider appropriate.

 

16



--------------------------------------------------------------------------------

ARTICLE 4

Contributions

 

4.1 Employer Contributions.

 

  (a) Eligibility. A Participant shall be entitled to an Employer Contribution
for the Plan Year if the Participant (i) is actively employed by an Employer on
the last day of the Plan Year; or (ii) terminates employment before the last day
of the Plan Year on account of death or termination of employment after reaching
age 55.

 

  (b) Amount. For each Plan Year, the Employers shall make an Employer
Contribution to the Account of each Participant who meets the eligibility
requirements described in Subsection 4.1(a) equal to the sum of (i) 4% of
eligible Compensation for the Plan Year and (ii) 4% of eligible Compensation for
the Plan Year in excess of the Social Security Wage Base.

 

  (c) Vesting. Employees will vest in Employer Contributions under the Plan in
accordance with the following schedule:

 

Years of Vesting Service

   Vested Percentage  

Less than 5

   0 %

5 or more

   100 %

 

17



--------------------------------------------------------------------------------

However, notwithstanding the above, an Employee’s Vested Percentage shall be
100% if the Participant is age 55 or older as of his Termination Date.

 

  (d) Forfeiture. If a Participant’s Vested Percentage is 0 percent upon his
Termination Date, the nonvested portion of his Account will be forfeited by the
Participant as soon as administratively feasible upon receipt of termination
status. Any forfeitures under this Subsection 4.1(d) will be used to defray
reasonable administrative costs, to restore previous forfeitures to the Accounts
of reemployed Participants under Subsection 4.1(e) below, and/or to reduce
future contributions required by the Employer under this Section 4.1, as
determined by the Committee in its sole and absolute discretion.

 

  (e) Reinstatement of Forfeitures. This Subsection 4.1(e) applies only to a
Participant who experienced forfeiture under Subsection 4.1(d).

 

  (1) Before a Five-Year Break. If a terminated Participant incurs a forfeiture
under Subsection 4.1(d), and is reemployed by the Company or a Controlled Group
member before incurring a Five-Year Break in Service, the portion of the Account
forfeited under Subsection 4.1(d) shall be restored when the Participant resumes
Employment. (Forfeitures restored under this Subsection 4.1(e)(1) shall be
restored without adjustment for earnings.)

 

  (2) After a Five-Year Break. If a terminated Participant is not reemployed by
the Company or a Controlled Group member before incurring a Five-Year Break in
Service, amounts forfeited under Subsection 4.1(d) will not be restored to the
Participant’s Account under any circumstances.

 

  (f) Exclusive Benefit of Participants. All Employer Contributions will be
irrevocable when made and will not revert to the Employers, except as provided
in Subsection 4.1(h) below. All Employer Contributions and attributable earnings
will be used for the exclusive benefit of Participants and their Beneficiaries
and for paying the reasonable expenses of administering the Plan.

 

18



--------------------------------------------------------------------------------

  (g) Payment to the Trustee. Each Employer will transfer its Employer
Contributions to the Trustee as soon as practicable after they are made, but no
later than the extended due date of the Employer’s federal income tax return for
the fiscal year that ends in the Plan Year for which the Contribution is made.

 

  (h) Return of Employer Contributions. Employer Contributions will be returned
to the affected Employer(s) under the following circumstances:

 

  (1) Mistake of Fact. Employer Contributions made by a mistake of fact will be
returned to the affected Employer(s), reduced by the amount of any losses
thereon, within one year after the date of payment.

 

  (2) Nondeductible. All Employer Contributions are conditioned upon their
deductibility under Code Section 404 and will be returned to the affected
Employer(s), to the extent disallowed and reduced by the amount of any losses
thereon, within one year after any such disallowance.

 

  (3) Plan Qualification. If the Internal Revenue Service initially determines
that the Plan does not meet the requirements of Code Section 401, the Plan shall
be null and void from the Effective Date, and any contributions shall be
returned to all contributing Employers within one year following such
determination unless the Company elects, in its sole and absolute discretion, to
make the changes to the Plan necessary to receive a determination from the
Internal Revenue Service that the requirements of Code Section 401 are met.

 

4.2 Rollover Contributions. Participants will not be permitted to roll over
distributions from other plans or from IRAs into this Plan.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

Allocations

 

5.1 Adjustments to Account Balances.

 

  (a) Regular Valuation Dates. As of each Valuation Date, the Trustee will
determine the Fair Market Value of the Trust Fund and the value of each
Participant Account. As soon as practicable after the end of the Plan Year, the
Recordkeeper will calculate the Employer Contributions. Thereafter, the Trustee
will adjust each Participant’s Account balances to reflect his allocation of
Employer Contributions, payments from his Accounts, investment gains or losses,
and expenses.

 

  (b) Recordkeeping Fee. The Recordkeeper will deduct a recordkeeping fee in the
amount set forth in the Schedule of Administrative Fees under Addendum B as in
effect from time to time, pro rata from each of the Participant’s Account. This
deduction shall be taken on a pro rata basis from the Investment Funds in which
the Participant’s Account is invested.

 

  (c) Valuations Binding. In determining the value of the Trust Fund and each
individual Account, the Trustee and the Committee will exercise their best
judgment and all determinations of value will be binding upon all Participants
and their Beneficiaries.

 

  (d) Statement of Account Balances. As soon as practicable after the end of
each calendar quarter, the Committee will provide to each Participant and
Beneficiary for whom an Account is maintained a statement showing all
allocations to, and distributions from, each of his Accounts, and the current
value of each of his Accounts. For any Plan Year, the Committee may provide
statements more frequently than quarterly.

 

20



--------------------------------------------------------------------------------

  (e) Correction of Mistakes. In the event the Committee discovers that a
mistake has been made in an allocation to or distribution from any Participant’s
Account balance, or any other mistake that affects an Account balance, it will
correct the mistake as soon as practicable. If an overpayment has been made, the
Committee will seek cash reimbursement. If an underpayment has been made, the
Committee will pay the amount of the underpayment in a single sum. The Committee
will treat any other addition to the Account as an expense of the Plan, and will
treat any other subtraction from the Account as a forfeiture and will use it to
reduce the affected Employer’s Employer Contributions for the same or the next
Plan Year. To the extent necessary to correct errors in allocations that result
from Contributions, including Contributions that would have been made except for
the error, the Committee will permit or require adjustments to the Employer
Contributions otherwise described in the Plan, including make-up Employer
Contributions, accelerated Employer Contributions, suspensions of Employer
Contributions, and similar adjustments. The Committee will correct all other
administrative errors in the manner that it considers appropriate under the
circumstances. However, if the Committee determines that the burden or expense
of seeking recovery of any overpayment or correcting any other mistake (except
corrections that are necessary to make a Participant or Beneficiary whole) would
be greater than is warranted under the circumstances, it may in its discretion
forego recovery or other correction efforts. If a mistake in any communication
creates a risk of loss to any Participant or Beneficiary, the Committee will
take reasonable steps to mitigate such risk, such as making de minimus variances
from Plan provisions (including but not limited to medium and timing of
payment), to the extent any such variance would comply with applicable
qualification requirements if it were set forth in a written provision of the
Plan.

 

5.2 Investment Elections.

 

  (a)

Investment Funds. From time to time, the Committee will direct the Trustee to
maintain one or more Investment Funds for the investment of Accounts, as elected
by

 

21



--------------------------------------------------------------------------------

 

each Participant. The Committee in its sole discretion may add additional
Investment Funds, may delete any Investment Fund or may change the investment
strategy or categories of permitted investments of any Investment Fund without
prior notice to Participants. The Committee will timely describe the Investment
Funds that are available from time to time, in written notices to Participants.

 

  (b) Liquidity. Each fund may hold cash and other liquid investments in such
amounts as the Committee and/or the Trustee consider necessary to meet the
Plan’s liquidity requirements and to pay administrative expenses. The percentage
of assets held in each Investment Fund in cash or cash equivalents may differ
from Fund to Fund and from time to time, as considered appropriate by the
Investment Council. The rate of return of each Investment Fund will be a
combination of the short term earnings (or losses) on the cash portion of the
Fund and the earnings (or losses) of the securities or other investments in
which such Fund is primarily invested, determined in accordance with uniform
rules established by the Investment Council.

 

  (c) Participant Elections. The Committee will make the VRU and the Website
available for Participants to make their investment elections. The Committee
will confirm the elections by Participant PIN numbers.

 

  (1) Initial Election. As of the date he enters the Plan, the Participant may
elect to have the aggregate balances in his Accounts invested among the
Investment Funds in whole, 1 percent increments. Notwithstanding the above, 25%
of the amount contributed as Employer Contributions shall be invested
automatically in the Stable Value Fund (or a similar fund as determined by the
Company in its sole discretion) and may not be transferred from such fund into
any other Investment Fund.

 

22



--------------------------------------------------------------------------------

  (2) Failure to Elect. The Account balances of any Participant who fails to
timely complete his election will be invested in the Investment Fund that has
the lowest risk of loss.

 

  (3) Change in Investment Election. As of any Valuation Date, the Participant
may elect to change his investment election for the aggregate balances in his
existing Accounts and/or for future allocations to his Accounts, in 1 percent
increments. Reinvestment elections for existing balances will become effective
as of the Valuation Date when made if the Participant completes his investment
election no later than the daily time deadline; otherwise the election will
become effective as of the next following Valuation Date. The investment
elections for future allocations that are made during each payroll period will
become effective as of the first Valuation Date in the following payroll period
or as soon thereafter as practicable.

Notwithstanding the above, the portion of the Participant’s Account that is
invested automatically in the Stable Value Fund sunder Subsection (c)(1) above
shall remain invested in the Stable Value Fund until such amounts are
distributed from the Plan.

The Recordkeeper or the Committee will establish and publish to Participants
from time to time the daily time deadlines by which elections must be completed.
The Plan is intended to satisfy the requirements of Section 404(c) of ERISA with
respect to Participants’ investment elections. To the extent permitted by law,
neither the Company, the Investment Council, the Trustee nor any other fiduciary
of the Plan will be liable for any loss resulting from a Participant’s exercise
of his right to direct the investment of his Accounts.

 

23



--------------------------------------------------------------------------------

  (4) Insider Trading Rules. The Committee will assist Participants who are
insiders under Rule 16b-3 of Section 16 of the Securities Exchange Act of 1934,
to avoid discretionary transactions that would trigger the short-swing profit
recovery rules.

 

  (5) Transaction Fee. The Committee reserves the right to direct the Trustee
and/or Recordkeeper to deduct from affected Accounts a transaction fee, in an
amount set forth in the Schedule of Administrative Fees in Addendum B, for
processing each investment election.

 

  (d) Reinvestment of Earnings. Except as otherwise provided in
Subsection 5.1(c) above, all dividends, capital gains distributions and other
earnings attributable to the Account balances invested in each Investment Fund
will be reinvested in that Investment Fund.

 

  (e) Investment Expenses. All expenses of each Investment Fund will be paid
from that fund, to the extent not paid directly by the Employers.

 

  (f) Special Election Rules. The Committee may permit (1) investments in
increments greater than or less than 1 percent, (2) other Investment Funds,
(3) other election filing dates, and/or (4) any other variance from these rules
as it considers proper, under regulations adopted by the Committee, published to
Employees, and uniformly applied.

ARTICLE 6

Post-Employment Distributions

 

6.1 Payment Events. The Participant or Beneficiary who has a payment event
described in this Section may elect to receive or begin receiving payment of his
Account balances in a form and amount described in Section 6.2 as of any date on
or after the Termination Date, but not later than the Required Beginning Date
under Section 6.3.

 

24



--------------------------------------------------------------------------------

  (a) Participant’s Termination of Employment. Upon a Participant’s termination
of Employment for any reason (including Disability) other than death, such
Participant shall be entitled to elect to receive a distribution of the vested
balance of his Accounts at a time, and in a form, specified in Section 6.2
below.

 

  (b) Participant’s Death. If the Participant dies before the complete
distribution of the vested balance of his Accounts, the Beneficiary designated
by the Participant shall be entitled to receive the remaining portion of the
vested balance of the Participant’s Accounts at a time, and in a form, specified
in Section 6.2.

 

6.2 Amount, Form and Timing of Payment. Each payment of a Participant’s Account
balances will be subject to the following rules and any other rules adopted by
the Committee from time to time and uniformly applied:

 

  (a) Application for Payment. The Participant or Beneficiary must apply for a
payment via the VRU or via the Website and may elect either income tax
withholding or a direct rollover. The Committee will direct the Trustee or other
payor to issue the payment as soon as practicable after the election is made.

 

  (b) Time of Payment. Except as otherwise provided in Subsection 6.2(d),
distribution to a Participant may commence as of the earliest practicable
Valuation Date following the Participant’s Termination Date, or any later
Valuation Date, as elected by the Participant. In no event, however, may a
Participant delay distribution beyond his Required Beginning Date, as determined
under Section 6.3.

In addition, except as otherwise provided in Subsection 6.2(d), distribution to
a Beneficiary may commence as of the earliest practicable Valuation Date
following the Participant’s death, or any later Valuation Date, as elected by
the Beneficiary. In no event, however, may a Beneficiary delay payment beyond
the Beneficiary’s Required Beginning Date, as determined under Subsection 6.3(c)
or 6.3(d).

 

25



--------------------------------------------------------------------------------

  (c) Amount and Forms of Payment. Except as otherwise provided in
Subsection 6.2(d) below, a Participant or Beneficiary who is entitled to a
distribution under this Article 6 may elect to receive payment in one of the
following forms:

 

  (1) Lump sum payment in the amount of his aggregate vested Account balances as
of the date on which the payment is made;

 

  (2) Partial Withdrawal to be elected on an as-needed basis, not more
frequently than quarterly, in amounts of at least $1,000. Elections are not
required for each quarter. The final installment may be less than $1,000 but not
less than the aggregate Account balances;

 

  (3) Up to five substantially equal annual installments, each to be in an
amount equal to the aggregate vested Account balances as of the payment date,
divided by the remaining number of payments;

 

  (4) An annual distribution equal to a percentage of the Account balances as
specified by the Participant, the amount of which must equal at least $1,000; or

 

  (5) Quarterly installment payments equal to a dollar amount as specified by
the Participant, which amount may be no less than $1,000.

The Participant or Beneficiary who initially elects installment payments may
elect to receive a lump sum payment of the remaining Account balances at any
time. In addition, if the Participant was receiving installment payments, but
then died before receiving a complete distribution of his vested Accounts, the
Beneficiary may either continue those installment payments or elect any other
form of payment available under this Subsection 6.2(c).

 

  (d) Automatic Cash-Out. Notwithstanding any other provision in this Article 6,
if the vested balance of the Participant’s Accounts does not exceed $5,000 as of
the Valuation Date coinciding with or next following a Participant’s Termination
Date or death (as applicable), the Committee will automatically make a cash,
lump sum payment to such Participant (or Beneficiary) as soon as practicable
following such Termination Date or date of death.

 

26



--------------------------------------------------------------------------------

  (e) Medium of Payment. The Participant or Beneficiary shall receive his
Account balances entirely in cash.

 

  (f) Distribution Fee. The Recordkeeper will deduct from the amount of each
lump sum payment, or from the first installment payment if that option is
elected, a processing fee in the amount set forth in the Schedule of
Administrative Fees under Addendum B as in effect from time to time. The
Recordkeeper will reflect the deduction on the statement that it issues with the
payment.

 

  (g) Order of Payment from Accounts. The Recordkeeper will deduct installment
payments pro rata from the Participant’s Accounts and from the Investment Funds
in which his Accounts are invested.

 

  (h) Investment Elections During Installment Period. The Participant or
Beneficiary will be permitted to make investment elections during the
installment period on the same basis as active Participants.

 

6.3 Required Distribution Rules.

 

  (a) General Rule. Unless the Participant or Beneficiary elects later payment,
the Committee will distribute each Participant’s aggregate Account balances no
later than the 60th day after the end of the Plan Year in which the latest of
the following events occurs: (1) the Participant reaches age 65; (2) the tenth
anniversary of the date the Participant began participating in the Plan; or
(3) the Participant’s Termination Date. The failure of a Participant to consent
to a distribution is deemed to be an election to defer commencement of payment
for purposes of the preceding sentence.

 

27



--------------------------------------------------------------------------------

 

(b)

Participant’s Required Beginning Date. An inactive Participant must begin taking
a distribution from his Account no later than the last day of the calendar year
in which he reaches age 70 1/2. If a distribution is required under this
Section 6.3(b), the minimum amount that must be distributed in each calendar
year shall be determined under Code Section 401(a)(9), including Treasury
Regulation Section 1.401(a)(9)-5.

 

 

(c)

Participant’s Death Before Required Beginning Date. If the Participant dies with
an Account balance and before his Required Beginning Date under Subsection (b),
the Committee will ignore any payment made before the Required Beginning Date
for purposes of the Beneficiary’s Required Beginning Date, (i.e., the Committee
will treat the Beneficiary as if the Participant had died before payments began,
even if the Participant had received his first required minimum distribution
before his death). If the Beneficiary is the surviving Spouse, the Committee
will begin payments to the Spouse no later than the last day of the calendar
year in which the deceased Participant would have reached age 70 1/2, and will
calculate each required minimum distribution on the basis of the Spouse’s life
expectancy as recalculated each year.

If the Beneficiary is not the Spouse, the Committee will begin payments no later
than the last day of the calendar year following the year in which the
Participant died and will calculate each required minimum distribution on the
basis of the Beneficiary’s life expectancy as recalculated each year. If the
Committee does not begin payments by such date, the Committee will pay the
entire balance no later than the end of the calendar year that coincides with
the fifth anniversary of the Participant’s death.

 

  (d) Participant’s Death After Required Beginning Date. If the Participant dies
after his Required Beginning Date, the Committee will pay out his remaining
Account balances in an annual amount at least as great as the Participant
received each year between his Required Beginning Date and his date of death,
regardless of the identity of his Beneficiary(s).

 

28



--------------------------------------------------------------------------------

  (e) Compliance with Code Section 401(a)(9). The intent of this Section is that
the distribution date for each Participant and Beneficiary will be within the
limitations permitted under Code Section 401(a)(9) and applicable regulations
thereunder that were published in the Federal Register on April 17, 2002. If
there is any discrepancy between this Section and the Code Sections, the Code
Sections will prevail.

 

6.4 Designation of and Payment to Beneficiaries.

 

  (a) Procedure. Each Participant, with the written consent of his Spouse (if
any), may designate one or more Beneficiary(s) to receive any balance in his
Accounts that may be payable upon his death. The Participant may change his
designation from time to time by filing the proper form with the Committee, and
each change will revoke all his prior designations. To be effective, each
designation or revocation must be made in writing on a form provided by the
Committee and must be signed and filed with the Committee before the
Participant’s death. The Participant may name one or more primary Beneficiaries
and one or more contingent Beneficiaries. If he names more than one Beneficiary,
he must designate the percentage payable to each. If, upon the Participant’s
death, his Spouse has not consented to his Beneficiary designation or if no
designated Beneficiary survives him, the Committee will direct the payment of
his benefits to his surviving Spouse, if any, or if none then to the
Participant’s estate.

 

  (c)

Waiver of Spouse’s Rights. Each married Participant may elect to have all or any
part of his Account balances that would otherwise be payable to his surviving
Spouse in the event of his death, payable instead to one or more Beneficiary(s)
designated under Subsection (a). Each election must be in writing and (1) must
be signed by the Participant and his Spouse; (2) the Spouse’s consent must
acknowledge the effect of the election and that he/she cannot later revoke the
waiver; (3) the Spouse’s consent must either specifically approve each named
Beneficiary and the elected form of payment, or must permit the Participant to
name any Beneficiary and elect any form of payment; and (4) the Spouse’s consent
must be witnessed by a notary public. Spousal

 

29



--------------------------------------------------------------------------------

 

consent will not be required if the Participant provides the Committee with a
decree of abandonment or legal separation, or with satisfactory evidence that he
cannot obtain consent because he has been unable to locate his Spouse after
reasonable effort. If the Spouse is legally incompetent, the Spouse’s
court-appointed guardian may give consent, even if the guardian is the
Participant.

 

  (c) Payment to Minor or Incompetent Beneficiaries. In the event the deceased
Participant’s Beneficiary is a minor, is legally incompetent, or cannot be
located after reasonable effort, the Committee will make payment to the
court-appointed guardian or representative of such Beneficiary, or to a trust
established for the benefit of such Beneficiary, as applicable.

 

  (d) Judicial Determination. In the event the Committee for any reason
considers it improper to direct any payment as specified in this Section, it may
have a court of applicable jurisdiction determine to whom payments should be
made.

 

6.5 Payment to the Participant’s Representative. If the Participant is
incompetent to handle his affairs at any time while he is eligible to receive a
payment from the Plan, or cannot be located after reasonable effort, the
Committee will make payment to his court-appointed personal representative, or
if none is appointed the Committee may in its discretion make payment to his
next-of-kin for the benefit of the Participant. The Committee may request a
court of competent jurisdiction to determine the payee.

 

6.6

Unclaimed Benefits. In the event the Committee cannot locate, with reasonable
effort and after a period of five years, any person entitled to receive the
Participant’s Account balances, his balances will be forfeited but will be
reinstated, as required under Treasury Regulations Section 1.401(a)-14(d) or any
other applicable law, in the event a valid claim for benefits is subsequently
made. Each Participant and each designated Beneficiary must file with the
Recordkeeper from time to time in writing his post office address and each
change of post office address. Any communication, statement or notice addressed
to a Participant or

 

30



--------------------------------------------------------------------------------

 

designated Beneficiary at his last post office address filed with the
Recordkeeper, or, in the case of a Participant, if no address is filed with the
Recordkeeper, then at his last post office address as shown on the Company’s
records, will be binding on the Participant and his designated Beneficiary for
all purposes of the Plan. None of the Company, the Committee, or the Trustee
will be required to search for or locate a Participant or designated
Beneficiary.

ARTICLE 7

Limitations on Contributions

 

7.1 Code Section 415 Limitation. In no event will the Maximum Annual Addition
for any Participant exceed the Code Section 415 Limit described in this Section.

 

  (a) Applicable Definitions. For purposes of this Section, the following terms
will have the meanings set forth below.

 

  (1) Annual Addition means the aggregate amount of Employer Contributions and
Forfeitures allocated to each Participant under the Plan for the Limitation Year
and employer contributions, employee contributions, and forfeitures allocated to
each Participant’s account under any other qualified defined contribution plan
maintained by the Employer or a Controlled Group member for the Limitation Year.

 

  (2) Controlled Group means, for purposes of this Section, all controlled group
members that have at least 50 percent common ownership, within the meaning of
Code Sections 414(b) and 415(h), which will be considered to be a single
employer.

 

  (3) Excess Annual Addition means any allocation of Contributions that exceeds
the Participant’s Maximum Annual Addition for the Plan Year.

 

31



--------------------------------------------------------------------------------

  (4) Limitation Year means the Plan Year.

 

  (5) Maximum Annual Addition means an amount that does not exceed the lesser of
(A) $40,000 as indexed under Code Section 415, or (B) 100% of his Compensation
for the Limitation Year.

 

  (b) Excess Annual Additions. If in any Plan Year a Participant’s Annual
Additions exceed the limitation determined under Subsection (a)(6), such excess
shall not be allocated to the Participant’s accounts under any defined
contribution plan. Instead, the excess shall be handled in the following manner
and order until it is eliminated:

 

  (1) The Participant’s unmatched employee contributions under any other defined
contribution plan, or any part thereof, shall be refunded to the Participant;

 

  (2) The Participant’s matched employee contributions under any other defined
contribution plan, or any part thereof, shall be refunded to the Participant;

 

  (3) The employer matching contributions allocated to the Participant under any
other defined contribution plan, or any part thereof, shall be placed in a
suspense account; and

 

  (4) The Employer Contributions allocated to the Participant under this Plan,
or any part thereof, shall be placed in a suspense account.

The amount held in a suspense account under Subsection (b)(3) or (b)(4) shall be
used to reduce contributions by the Employer of the affected Participant for the
next Plan Year. Any such suspense account shall share in the gains and losses of
the Trust Fund on the same basis as other accounts.

 

32



--------------------------------------------------------------------------------

  (c) Combining of Plans. For purposes of applying the limitations described in
this Section, all defined contribution plans maintained by Controlled Group
members will be treated as a single defined contribution plan.

 

7.2 Top Heavy Rules.

 

  (a) Top-Heavy Determination. The top-heavy provisions of this Section 7.2
shall be applied as follows.

 

  (1) Single Plan Determination. Except as provided in Subsection (a)(2)(B)
below, if as of the Applicable Determination Date the aggregate of the Account
balances of Key Employees under the Plan exceeds 60 percent of the aggregate
amount of the Account balances of all Employees (other than former Key
Employees) under the Plan, the Plan will be top-heavy, and the provisions of
this Section 7.2 shall become applicable. For the purposes of this Section 7.2—

 

  (A) Account balances shall include the aggregate amount of any distributions
made with respect to the Employee during the one-year period ending on the
Applicable Determination Date and any contribution due but unpaid as of said
Applicable Determination Date; and

 

  (B) the Account balance of any individual who has not performed services for
the Company or Controlled Group members at any time during the five-year period
(or one-year period for Plan Years beginning after December 31, 2001) ending on
the Applicable Determination Date shall not be taken into account.

The determination of the foregoing ratio, including the extent to which
distributions, rollovers, and transfers shall be taken into account, shall be
made in accordance with Code section 416 and the regulations thereunder which
are incorporated herein by this reference.

 

33



--------------------------------------------------------------------------------

  (2) Aggregation Group Determination.

 

  (A) If as of the Applicable Determination Date, the Plan is a member of a
Required Aggregation Group which is top-heavy, the provisions of this
Section 7.2 shall become applicable. For purposes of this Subsection (a)(2), an
Aggregation Group shall be top-heavy, as of the Applicable Determination Date,
if the sum of—

 

  (i) the aggregate of account balances of Key Employees under all defined
contribution plans in such group, and

 

  (ii) the present value of accrued benefits for Key Employees under all defined
benefit plans in such group

exceeds 60 percent of the same amounts determined for all Employees (other than
former Key Employees) under all plans included within the Aggregation Group.
Account balances and accrued benefits shall be adjusted for any distribution
made in the five-year period (or one-year period for distributions made on
account of separation from service, death, or Disability) ending on the
Applicable Determination Date and any contribution due but unpaid as of the
Applicable Determination Date. The account balance of any individual who has not
performed services for the Company or the Controlled Group members at any time
during the one-year period ending on the Applicable Determination Date shall not
be taken into account. The determination of the foregoing ratio, including the
extent to which distributions (including distributions from terminated plans),
rollovers, and transfers are taken into account, shall be made in accordance
with Code section 416.

 

34



--------------------------------------------------------------------------------

  (B) If the Plan is top-heavy under Subsection (a)(2)(A) above, but the
Aggregation Group is not top-heavy, this Section 7.2 shall not be applicable.

 

  (3) The Committee. The Committee shall have responsibility to make all
calculations to determine whether the Plan is top-heavy.

 

  (b) Definitions. For purposes of this Section 7.2, the following definitions
apply:

 

  (1) Aggregation Group means a required aggregation group or a permissive
aggregation group as follows.

 

  (A) Required Aggregation Group. All plans maintained by the Company and
Controlled Group members in which a Key Employee participates shall be
aggregated to determine whether or not the plans, as a group, are top-heavy.
Each other plan of the Company and the Controlled Group members which enables
this Plan to meet the requirements of Code Section 401(a) or Section 410 shall
also be aggregated.

 

  (B) Permissive Aggregation Group. One or more plans maintained by the Company
and the Controlled Group members which are not required to be aggregated may be
aggregated with each other or with plans under Subsection (b)(1)(A) if such
group would continue to meet the requirements of Code Sections 401(a)(4) and 410
with such plan(s) being taken into account.

 

  (2) Applicable Determination Date shall mean, with respect to the Plan, the
Determination Date for the Plan Year of reference and, with respect to any other
plan, the Determination Date for any plan year of such plan which falls within
such calendar year as the Applicable Determination Date of the Plan.

 

35



--------------------------------------------------------------------------------

  (3) Determination Date shall mean, with respect to the initial plan year of a
plan, the last day of such plan year and, with respect to any other plan year of
a plan, the last day of the preceding plan year of such plan.

 

  (4) Key Employee shall mean a Participant or Beneficiary of such Participant
if such Participant, for the Plan Year containing the Determination Date is—

 

  (A) an officer of the Company or a Controlled Group member who has annual
Compensation greater than $130,000 (as indexed from time to time in accordance
with Code section 416(i));

 

  (B) a 5-percent owner of the Company or a Controlled Group member; or

 

  (C) a 1-percent owner of the Company or a Controlled Group member having
annual Compensation of more than $150,000.

Ownership shall be determined in accordance with Code section 416(i)(1)(B) and
(C). Any Employee who is not a Key Employee shall be a “non-key Employee” for
purposes of applying this Section 7.2.

 

  (5) Compensation means, for all purposes under this Section 7.2, an Employee’s
wages, tips, and other compensation for a Plan Year which are required to be
reported on a Federal Wage and Tax Statement (Form W-2), plus amounts
contributed on an Employee’s behalf by the Company or a Controlled Group member
under a plan maintained pursuant to Code Section 125, 401(k), or 132(f)(4). In
no event shall an Employee’s Compensation under this Section 7.2 exceed the
limit described in Section 2.10(c).

 

  (c) Vesting Requirements. If the Plan is determined to be top-heavy with
respect to a Plan Year, then a Participant’s interest in his Account shall vest
in accordance with the following schedule:

 

36



--------------------------------------------------------------------------------

Years of Vesting Service

   Vested
Percentage  

Less than 2

   0 %

2

   20 %

3

   40 %

4

   60 %

5 or more

   100 %

If in a subsequent Plan Year, the Plan is no longer top-heavy, the vesting
provisions that were in effect prior to the time the Plan became top-heavy shall
be reinstated. However, the Participant’s Vested Percentage following such
reinstatement (with respect to the Participant’s Account both before and after
the reinstatement) shall not be reduced below the Participant’s Vested
Percentage immediately before such reinstatement.

Additionally, any Participant who has at least three years of Vesting Service
prior to the end of the 60-day election period described below shall have the
option of remaining under the vesting schedule in effect while the Plan was
top-heavy. A Participant may elect this option within the 60-day period
beginning on the date the Participant receives notice that the vesting schedule
under this Subsection (c) no longer applies.

 

  (d) Minimum Contribution. For each Plan Year with respect to which the Plan is
top-heavy, the minimum amount contributed by the Company under the Plan, when
added to amounts contributed by the Company and all other Controlled Group
members under all other defined contribution plans, for the benefit of each
Participant who is not a Key Employee and who is otherwise eligible for such a
contribution shall be the lesser of—

 

37



--------------------------------------------------------------------------------

  (1) 3 percent of the non-key Participant’s Compensation for the Plan Year, or

 

  (2) the non-key Participant’s Compensation times a percentage equal to the
largest percentage of such Compensation allocated under such plans with respect
to any Key Employee for the Plan Year.

Matching contributions shall be taken into account in determining whether the
Plan has satisfied the minimum contribution requirements under this
Subsection (d). Matching contributions that are used to satisfy the requirements
of this Subsection (d) shall be treated as matching contributions for purposes
of meeting the nondiscrimination requirements under Code Section 401(a)(4).

This minimum contribution is determined without regard to any Social Security
contribution. This minimum contribution shall be made on behalf of each non-key
Employee who has not separated from service before the end of the Plan Year,
without regard to whether the non-key Employee declines to make any mandatory
contributions that may be required by the Plan. Contributions attributable to a
salary reduction or similar arrangement shall be taken into account only with
respect to contributions made on behalf of Key Employees. The minimum
contribution provisions stated above shall not apply to any Participant who was
not employed by the Company or a Controlled Group member on the last day of the
Plan Year.

This Subsection (d) shall not apply to a Participant covered under a qualified
defined benefit plan or a qualified defined contribution plan maintained by the
Company or a Controlled Group member if the Participant’s vested benefit
thereunder satisfies the requirements of Code Section 416(c).

 

38



--------------------------------------------------------------------------------

ARTICLE 8

Amendment, Termination, Merger

 

8.1 Amendment.

 

  (a) Procedure. The Company will have the right to amend the Plan from time to
time by action of the Committee or the Board, as provided in this Subsection
8.1(a). The Committee will determine that an amendment is appropriate, and will
determine whether the amendment may significantly alter the Plan’s contribution
requirements or expense provisions. The Committee or its agent will draft the
amendment. Each amendment must be approved and executed by a majority of the
Committee members then in office. If the amendment may significantly alter the
Plan’s contribution requirements or expense provisions, the Board of Directors
must approve it by resolution and a duly authorized officer of the Company must
execute it. Within 30 days after the adoption of each amendment, the Committee
will provide a copy to each Employer.

 

  (b) Prohibited Amendments. The Company will not adopt any amendment that would
have the effect of any of the following:

 

  (1) Exclusive Benefit. No amendment will permit any part of the Trust Fund to
be used for purposes other than the exclusive benefit of Participants and
Beneficiaries, or to defray the reasonable expenses of Plan administration.

 

  (2) Non-reversion. No amendment will revert to any Employer any portion of the
Trust Fund.

 

  (3) No Cutback. No amendment will eliminate or reduce any Participant’s vested
Account balance accrued before the amendment, and no amendment will eliminate an
optional form of benefit with respect to a participant who has already made his
election, except as otherwise permitted by law.

 

39



--------------------------------------------------------------------------------

  (c) Limited to Active Participants. Except as specifically stated in the
amendment, no amendment that improves benefits will apply to any Employee whose
Termination Date occurred before the effective date of the amendment.

 

  (d) Administrative Changes Without Plan Amendment. The Committee reserves
authority to make administrative changes to this Plan document that do not alter
the minimum qualification requirements, without formal amendment to the Plan.
The Committee may effect such changes by substituting pages in the Plan document
with corrected pages. Administrative changes include, but are not limited to,
(1) changes in the Recordkeeping fees for maintaining Accounts and processing
distributions under Addendum B; (2) corrections of typographical errors and
similar errors; (3) conforming provisions for administrative procedures to
actual practice and changes in practice; and (4) deleting or correcting language
that fails to accurately reflect the intended provisions of the Plan. The
Committee will timely notify affected Participants of such changes.

 

8.2 Termination of the Plan.

 

  (a) Right to Terminate. The Company expects this Plan to be continued
indefinitely but necessarily reserves the right to terminate the Plan and all
contributions at any time, and to terminate the participation of any Employer at
any time, subject to approval by the Board. Each Employer reserves the right to
terminate its participation in the Plan at any time by appropriate action of its
board of directors. Participants will cease active participation in the Plan on
the first to occur of the following:

 

  (1) the date on which that Employer ceases to be an Employer by appropriate
action taken by the Company or by such Employer; or

 

40



--------------------------------------------------------------------------------

  (2) the dissolution, merger, consolidation, reorganization or sale of that
Employer, or the sale of all or substantially all of the assets of an Employer,
except that, subject to the provisions of Section 8.3, with the consent of the
Company, in any such event arrangements may be made whereby the Plan will be
continued by any successor to that Employer or any purchaser of all or
substantially all of that Employer’s assets, in which case the successor or
purchaser will be substituted for the Employer under the Plan.

 

  (b) Full Vesting. In the event of termination, partial termination or a
complete discontinuance of contributions that is determined to be a termination
of the entire Plan, the non-vested balance in each affected Participant’s
affected Accounts, to the extent funded, will become fully vested as of the date
of termination or partial termination. For purposes of accelerated vesting,
affected Participants will include only those who are in active Employment as of
the Plan termination date. All non-vested Participants who terminated Employment
before the Plan termination date will be considered to have received
constructive cash-outs of their entire Account balances under Section 6.2(e).

 

  (c) Provision for Benefits Upon Plan Termination. In the event of termination,
the Company may either:

 

  (1) Maintain the Trust. The Committee may continue the Trust for so long as it
considers advisable and so long as permitted by law, either through the existing
trust agreement(s), or through successor funding media; or

 

  (2) Terminate the Trust. The Committee may terminate the Trust, pay all
expenses, and direct the payment of the benefits, either in the form of lump-sum
distributions, installment payments, annuity contracts, transfer to another
qualified plan, or any other form selected by the Committee, to the extent not
prohibited by law.

 

41



--------------------------------------------------------------------------------

8.3 Plan Merger, Transfer of Plan Assets and Liabilities, Acceptance of
Transfers. The Company in its discretion may direct the Trustee to transfer all
or a portion of the assets of this Plan to another defined contribution plan of
the Employers that is qualified under Section 401(a) of the Code or, in the
event of the sale of stock of an Employer of all or a portion of the assets of
an Employer, to a qualified plan of an employer that is not an Employer. The
Committee by written resolution may permit the Plan to accept a transfer of
assets and liabilities to this Plan from another defined contribution plan that
is qualified under Section 401(a) of the Code, may direct the Trustee
accordingly, and may adopt such amendment or Addendum to the Plan as the
Committee considers necessary to reflect the terms of such transfer, including
provision for any protected rights that may not be eliminated by reason of such
transfer under Section 411(d)(6) of the Code. In the case of any merger or
consolidation with, or transfer of assets and liabilities to or from any other
plan, provisions shall be made so that each affected Participant in the Plan on
the date thereof would receive a benefit immediately after the merger,
consolidation or transfer, if the Plan then terminated, which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation, or transfer if the Plan had then terminated.

 

8.4 Distribution on Termination and Partial Termination. Upon termination or
partial termination of the Plan, all benefits under the Plan will continue to be
paid in accordance with Section 6, as that section may be amended from time to
time, and in accordance with applicable IRS regulations.

 

8.5 Notice of Amendment, Termination or Partial Termination. Affected
Participants will be notified of an amendment, termination or partial
termination of the Plan as required by law.

 

42



--------------------------------------------------------------------------------

ARTICLE 9

Administration

 

9.1 Delegation of Authority. The Company is the Plan Sponsor and the agent for
service of legal process. In exercising its authority to control and manage the
operation and administration of the Plan, the Company may delegate all or any
part of its responsibilities and powers to any person or persons selected by it.
Any such allocation or delegation may be revoked at any time. The Company has
delegated its administrative authority to the Committee.

 

9.2 Allocation of Fiduciary Responsibilities. The Plan fiduciaries will have the
powers and duties described below, and may delegate their duties to the extent
permitted under ERISA Section 402. Notwithstanding any other provision of the
Plan, the Plan’s fiduciaries will discharge their duties hereunder for the
exclusive purpose of providing benefits to Participants and other persons
entitled to benefits under the Plan; and with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.

 

  (a) The Board. The Board members’ status as Plan fiduciaries, and their
fiduciary duties, will be limited to (1) the adoption of a resolution that
Employees holding certain job titles will serve as Committee members and (2) the
adoption of a resolution that Employees holding certain job titles will serve as
Investment Council members. To the extent provided in the Board resolution, an
Employee can serve both as a member of the Committee and as a member of the
Investment Council.

 

  (b)

The Company and the Employers. The Company’s and each Employer’s status as a
Plan fiduciary, and its fiduciary duties, will be limited to (1) making
contributions to the Plan in the amounts determined by the Committee and
(2) executing documents by which the Plan is governed. The Company reserves the
right to terminate the Plan,

 

43



--------------------------------------------------------------------------------

 

subject to Board approval. Officers of the Company will act on its behalf as
specified in the Company’s by-laws, and officers of each Employer will act on
its behalf as specified in the Employer’s by-laws.

 

  (c) The Committee. The Committee will serve as Plan Administrator, as that
term is defined in Section 414(g) of the Code.

 

  (1) Appointment and Termination of Office. The Committee will consist of not
less than 3 nor more than 7 individuals who, by authority of the Board
resolution described in Subsection (a), will serve as such by virtue of their
job titles. A Committee member will lose his status as such when he ceases to
hold a job title by virtue of which he is a Committee member. A member may
resign at any time by written resignation from his job title, submitted to the
Company and to the Committee. The successor to such job title will also be the
successor Committee member.

 

  (2) Organization of Committee. The Committee will elect a Chairman from among
its members, and will appoint a Secretary who may or may not be a Committee
member. The Committee may appoint agents who may or may not be Committee
members, as it considers necessary for the effective performance of its duties,
and may delegate to the agents administrative powers and duties as it considers
expedient or appropriate. The Committee will fix the compensation of the agents.
Employee Committee members will serve as such without additional compensation.

 

  (3) Committee Meetings. The Committee will hold meetings at least annually. A
majority of the members then in office will constitute a quorum. Each action of
the Committee will be taken by a majority vote of all members then in office.
The Committee will establish procedures for taking written votes without a
meeting.

 

44



--------------------------------------------------------------------------------

  (4) Powers and Duties. The Committee will have primary responsibility for
administering the Plan, except for the investment-related duties reserved by the
Investment Council under Subsection (d). The Committee and the Company employees
and other agents to whom it delegates non-discretionary duties will have all
powers necessary to enable it to properly perform its duties, including, but not
limited to, the following powers and duties:

 

  (A) Plan Amendments and Rules. The Committee will be responsible for amending
the Plan (subject to the Board’s approval to the extent specified in Subsection
(a) above), and for adopting rules of procedure and regulations necessary for
the performance of its duties under the Plan.

 

  (B) Construction. The Committee will have the power to construe the Plan, to
enforce the Plan in accordance with its terms and with such applicable rules and
regulations it may adopt, and to decide all questions arising under the Plan.

 

  (C) Individual Accounts. The committee or its agent will maintain individual
Accounts for each Participant, and will allocate Employer contributions,
expenses and investment earnings/losses to the proper Accounts.

 

  (D) Rights to Benefits. The Committee will have discretionary authority to
(1) determine the eligibility of any individual to participate in the Plan,
(2) determine the eligibility of any Participant or Beneficiary to receive
benefits under the Plan, (3) determine the amount of benefits to which any
Participant or Beneficiary may be entitled under the Plan, and (4) enforce the
claims procedure described in Section 9.5. Benefits under this Plan will be paid
only if the Committee decides in its discretion that a Participant or
Beneficiary is entitled to them.

 

45



--------------------------------------------------------------------------------

  (E) Employee Data. The Committee will request from the Company and the
Employers complete information regarding the Compensation and Employment of each
Participant and other facts as it considers necessary from time to time, and
will treat Company and Employer records as conclusive with respect to such
information. The Committee will maintain records showing the fiscal operations
of the Plan.

 

  (F) Payments. The Committee will direct the payment of Account balances from
the Trust, (or may appoint a disbursing agent), and will specify the payee, the
amount and the conditions of each payment.

 

  (G) Disclosure. The Committee will prepare and distribute to the Employees
plan summaries, notices and other information about the Plan in such manner as
it deems proper and in compliance with applicable laws.

 

  (H) Application Forms. To the extent that elections and applications are not
executed via the VRU or the Website, the Recordkeeper or the Committee will
provide forms for use by Participants in making investment elections and
applying for benefits.

 

  (I) Agents. The Committee may delegate any of its administrative duties to
Company employees and other agents, and may retain legal counsel, accountants,
actuaries, consultants and such other agents as it considers necessary to
properly administer the Plan.

 

  (J) Financial Statements. The Committee will periodically prepare reports of
the Plan’s operation, showing its assets and liabilities in reasonable detail,
and will submit a copy of each report to the Board and cause a copy to be
maintained in the office of the secretary of the Committee.

 

46



--------------------------------------------------------------------------------

  (K) Reporting. The Committee will cause to be filed all reports required under
ERISA and the Code.

 

  (d) The Investment Council. The Investment Council will have primary
responsibility for the investment of Plan assets.

 

  (1) Appointment and Termination of Office. The Investment Council will consist
of not less than 3 nor more than 7 individuals, none of whom will be a Trustee
and who, by authority of the Board resolution described in Subsection (a), will
serve as such by virtue of their job titles. An Investment Council member will
lose his status as such when he ceases to hold a job title by virtue of which he
is an Investment Council member. A member may resign at any time by written
resignation from his job title, submitted to the Company and to the Investment
Council. The successor to such job title will also be the successor Investment
Council member.

 

  (2) Organization of Investment Council. The Investment Council will elect a
Chairman from among its members, and will appoint a Secretary who may or may not
be an Investment Council member. The Investment Council may appoint agents who
may or may not be Investment Council members, as it considers necessary for the
effective performance of its duties, and may delegate to the agents
nondiscriminatory powers and duties as it considers expedient or appropriate.
The Investment Council will fix the compensation of the agents. Employee
Investment Council members will serve as such without additional compensation.

 

  (3) Investment Council Meetings. The Investment Council will hold meetings at
least annually. A majority of the members then in office will constitute a
quorum. Each action of the Investment Council will be taken by a majority vote
of all members then in office. The Investment Council may establish procedures
for taking written votes without a meeting.

 

47



--------------------------------------------------------------------------------

  (4) Powers and Duties. The Investment Council will have primary responsibility
for investment of Plan assets, and all powers necessary to enable it to properly
perform its duties, including but not limited to the following powers and
duties:

 

  (A) Appointment of Trustee. The Investment Council will select and appoint the
Trustee, and may remove and replace the Trustee from time to time as it
considers appropriate. The Investment Council will determine the portion of Plan
assets to be invested by the Trustee instead of the investment manager(s).

 

  (B) Appoint of Investment Managers. The Investment Council may select and
appoint one or more investment managers, as defined in Section 3(38) of ERISA,
from time to time, and may remove any investment manager at any time. The
Investment Council will determine the portion of Plan assets to be invested be
each investment manager. To the extent it considers appropriate, the Investment
Council will direct the investment manager(s) regarding the allocation of assets
among investment categories and the maintenance of asset balancing.

 

  (C) Investment Policy. The Investment Council will maintain and execute
written investment objectives and guidelines.

 

  (D) Investment Funds. To the extent it does not delegate such authority to the
Trustee and/or the investment manger(s), the Investment Council will determine
the Investment Funds that will be available for the investment of Account
balances. The Investment Council may direct transfers of Plan assets between the
Trustee and/or the investment managers accordingly.

 

48



--------------------------------------------------------------------------------

  (E) Investment Performance. The Investment Council will establish written
procedures for reviewing and evaluating investment performance of the various
Investment Funds, and will regularly review and evaluate the performance of the
investment manager(s) and the Investment Funds.

 

  (F) Records. The Investment Council will maintain records of investments and
will keep in convenient form the investment data required for communicating with
Participants and for government reports.

 

  (G) Agents. The Investment Council may delegate any of its non-discretionary
duties to Company employees and other agents, and may retain legal counsel,
accountants, actuaries, consultants and such other agents as it considers
necessary to properly administer the Plan.

 

  (e) The Trustee(s).

 

  (1) Appointment and Termination. The Investment Council will appoint one or
more Trustees who will have the duties and responsibilities described in the
trust agreement executed by the Company and each Trustee. The trust agreement
will be an integral part of this Plan.

 

  (2) Powers and Duties. Each Trustee will have all powers necessary to enable
it to properly perform its duties, including but not limited to the following
powers and duties:

 

  (A) The Trustee(s) will hold legal title to Plan assets.

 

  (B) The Trustee(s) will pay expenses and benefits as directed by the
Committee, and will pay investment expenses as directed by the Investment
Council.

 

49



--------------------------------------------------------------------------------

  (C) The Trustee(s) will perform any investment functions directed by the
Investment Council and/or the investment manager(s).

 

  (D) Each Trustee will exercise any discretionary investment authority
expressly delegated to it by the Investment Council.

 

  (E) The Trustee(s) will perform all other duties inherent in administering the
trust, as described in the trust agreement.

 

9.3 Expenses. The Committee will determine, in its sole discretion, whether the
expenses incurred in administering the Plan and Trust will be paid by the
Company or by the Trustee from the Trust Fund. Plan expenses include, but are
not limited to, fees and charges of attorneys, accountants, consultants,
investment managers, and the Trustee, and the salary and related costs of any
person who provides administrative services to the Plan. The Trustee will pay
from the Trust Fund the expenses incurred in connection with the investment of
Plan assets and/or administration of the Plan. The Committee may direct the
Trustee to reimburse the Employers for expenses they have paid directly on
behalf of the Plan. No Employee will receive any additional Compensation for
services performed in connection with the Plan.

 

9.4 Indemnification. The Company will indemnify and hold harmless the Committee
and the Investment Council and each member and each Employee to whom the
Committee and the Investment Council has delegated responsibility under this
Article, from all joint and several liability for their acts and omissions and
for the acts and omissions of their duly appointed agents in the administration
of the Plan, except for their own breach of fiduciary duty and willful
misconduct.

 

50



--------------------------------------------------------------------------------

9.5 Claims Procedure. The individual(s), committee, corporation or other entity
that the Committee designates from time to time as being responsible for claims
administration will be identified in the Summary Plan Description by entity,
address and telephone number.

 

  (a) Application for Benefits. Each Participant or Beneficiary must submit a
written application for payment with such documentation as the claims
administrator considers necessary to process the claim.

 

  (b) Decision on Claim. Within 90 days after receipt of a claim and all
necessary information, the claims administrator will issue a written decision.
If the claim is denied in whole or in part, the notice will set forth
(1) specific reasons for the denial and references to Plan provisions upon which
the denial is based; (2) a description of any additional information necessary
to process the claim and an explanation of why this material is necessary;
(3) an explanation that a full and fair review by the Committee of the decision
denying the claim may be requested by the claimant or his authorized
representative by filing with the Committee, within 60 days after notice has
been received, a written request for review; and (4) a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse decision upon review. If special circumstances require an extension of
time, the claims administrator will furnish the claimant, before the end of the
initial 90-day period, written notice of the extension that includes an
explanation why it is necessary and the date by which the benefit determination
is expected (which may not be more than 90 days after the end of the initial
90-day period).

 

  (c)

Appeal. If the claimant files a written request for a review of a denied claim
within the 60-day period described above, the claimant or his authorized
representative may request, free of charge, reasonable access to all documents
that are reasonably pertinent to his case, but may not inspect confidential
information concerning any other person. In addition, within the 60-day period
described above, the claimant or his authorized representative may also submit
written comments, documents, records, and other

 

51



--------------------------------------------------------------------------------

 

information relevant to his claim. The review by the Committee shall take into
account all comments, documents, records, and other information submitted by the
claimant relating to the claim without regard to whether such material was
submitted or considered as part of the initial determination. The decision of
the Committee upon review shall be made promptly, and not later than 60 days
after the Committee’s receipt of the request for review. However, if the
Committee determines that special circumstances require an extension of time,
this period may be extended up to an additional 60 days. Written notice of the
extension shall be furnished to the claimant prior to termination of the initial
60-day period, and it shall indicate the special circumstances requiring an
extension of time and the date by which the decision on review is expected.

 

52



--------------------------------------------------------------------------------

ARTICLE 10

Miscellaneous

 

10.1 Headings. The headings and subheadings in this Plan have been inserted for
convenient reference, and to the extent any heading or subheading conflicts with
the text, the text will govern.

 

10.2 Construction. The Plan will be construed in accordance with the laws of the
State of South Carolina, except to the extent such laws are preempted by ERISA
and the Code.

 

10.3 Qualification for Continued Tax-Exempt Status. Notwithstanding any other
provision of the Plan, the amendment and restatement of the Plan is adopted on
the condition that it will be approved by the Internal Revenue Service as
meeting the requirements of the Code and ERISA for tax-exempt status, and in the
event continued qualification is denied and cannot be obtained by revisions
satisfactory to the Committee, this amendment and restatement will be null and
void.

 

10.4 Non-alienation. No benefits payable under the Plan will be subject to the
claim or legal process of any creditor of any Participant or Beneficiary, and no
Participant or Beneficiary will alienate, transfer, anticipate or assign any
benefits under the Plan, except that distributions will be made pursuant to
(a) qualified domestic relations orders issued in accordance with Code
Section 414(p); (b) judgments and levies resulting from federal tax assessments;
(c) agreements between a Participant or Beneficiary and an Employer under
Treasury Regulations 1.401(a)-(13)(e) for the use of all or part of his benefits
under the Plan to repay his indebtedness to the Employer, which amount of
benefits will be paid in a lump sum as soon as practicable after the agreement
is executed and will be subject to the withholding requirements set forth in
Section 10.8; and (d) as otherwise required by law. The Committee will offset
the Account balances of any Participant or Beneficiary if required under a
judgment of conviction for a crime involving the Plan, or under a civil judgment
or a consent order, or settlement agreement with a governmental agency, in an
action brought in connection with a violation of fiduciary duty under the Plan.

 

53



--------------------------------------------------------------------------------

10.5 No Employment Rights. Participation in the Plan will not give any Employee
the right to be retained in the employ of any Employer, or upon termination any
right or interest in the Plan except as provided in the Plan.

 

10.6 No Enlargement of Rights. No person will have any right to or interest in
any portion of the Plan except as specifically provided in the Plan.

 

10.7 Direct Rollover.

 

  (a) General Rule. Notwithstanding any provision of the Plan to the contrary, a
distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

 

  (b) Definitions.

 

  (1) “Eligible rollover distribution” means any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include—

 

  (A) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more;

 

  (B) any distribution to the extent such distribution is required under Code
Section 401(a)(9);

 

54



--------------------------------------------------------------------------------

  (C) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities);

 

  (2) “Eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the distributee‘s
eligible rollover distribution. “Eligible retirement plan” also means an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan.

 

  (3) “Distributee” means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s Spouse or former Spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the Spouse or former Spouse.

 

  (4) “Direct rollover” means a payment by the Plan to the eligible retirement
plan specified by the distributee.

 

10.8 Withholding for Taxes. Payments under the Plan will be subject to
withholding for payroll taxes as required by law. Each Employer will withhold 20
percent federal income tax from each “eligible rollover distribution” (as
defined in Subsection 10.7(b)(1)) over $200 that is not rolled over directly
into another qualified retirement plan or individual retirement account under
Section 10.7.

 

55



--------------------------------------------------------------------------------

10.9 Notices. Any notice or document required to be filed with the Company under
the Plan will be properly filed if delivered or mailed, postage prepaid, to the
Company (or its delegate), at its principal executive offices. Any notice
required under the Plan may be waived by the person entitled to notice.

 

10.10 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information that the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

10.11 Action by Employers. Any action required or permitted to be taken by the
Company will be by resolution of its Board of Directors or a duly authorized
committee thereof, or by a duly authorized officer or designated representative
of the Company.

 

10.12 Plan Not Contract of Employment. The Plan does not constitute a contract
of employment, and participation in the Plan will not give any Employee or
Participant the right to be retained in the employ of the Employer nor any right
or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.

 

10.13 Absence of Guaranty. Neither the Company nor the Trustee in any way
guarantees the assets of the Plan from loss or depreciation, or guarantees any
payment to any person. The liability of the Trustee to make any payment is
limited to the available assets of the Plan held under the Trust.

 

10.14 Company’s Decision Final. Any interpretation of the Plan and any decision
on any matter within the discretion of the Company made by the Company (or its
delegate) will be binding on all persons. A misstatement or other mistake of
fact will be corrected when it becomes known, and the Company will make such
adjustment on account thereof as it considers equitable and practicable.

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sonoco Products Company has caused this amendment and
restatement of the Sonoco Pension Plan to be executed by its duly authorized
officer this day      of             , 2003, to be effective as of January 1,
2004.

 

SONOCO PRODUCTS COMPANY By:   Title:  

 

 

ATTEST: Secretary Corporate Seal:

 

57



--------------------------------------------------------------------------------

SONOCO INVESTMENT AND RETIREMENT PLAN

ADDENDUM A

QUALIFIED DOMESTIC RELATIONS ORDER PROCEDURES

Table of Contents

 

          

Page

1.    Determination Whether a Domestic Relations Order is Qualified    A-1 2.   
The Award    A-1 3.    Identification    A-1 4.    Awarded Amount    A-2 5.   
Form of Payment and Payment Date    A-2    (a) Separate Interest Award    A-2   
(b) Shared Payment Award    A-3 6.    Rights of Alternate Payee    A-3 7.   
Investment Elections    A-3 8.    Alternate Payee’s Death    A-3 9.    Holding
Account Balances    A-4 10.    Notification of Parties    A-4 11.    Separate
Account Until Determination is Made    A-4 12.    Separate Account After
Committee Approves QDRO    A-5 13.    Notice of Favorable Tax Treatment    A-5
14.    Fiduciary Responsibility    A-5 15.    Internal Revenue Service Approval
of QDRO Procedures    A-6



--------------------------------------------------------------------------------

SONOCO INVESTMENT AND RETIREMENT PLAN

ADDENDUM A

QUALIFIED DOMESTIC RELATIONS ORDERS PROCEDURES

The Sonoco Investment and Retirement Plan (the Plan) is required by federal law
to pay benefits earned by a Participant under the Plan to his or her Spouse,
former Spouse, child(ren) or other dependents, to the extent awarded under a
Qualified Domestic Relations Order (a “QDRO”). This law is set forth in
Section 414(p) of the Internal Revenue Code (the “Code”). Each Spouse or
dependent who is entitled to benefits under a QDRO is called an Alternate Payee.
The Code requires the Plan to provide the following procedures to assist
eligible individuals to obtain a QDRO from a state court under the state’s
domestic relations laws:

 

1. Determination Whether a Domestic Relations Order is Qualified. The Plan’s
Benefits Committee will determine whether a domestic relations order is
qualified under Code Section 414(p), i.e., whether it is a QDRO. The Code
prohibits the Plan from making any payment under any order until the Committee
has determined that it is a QDRO.

 

2. The Award. A QDRO must award to the Alternate Payee(s) the right to receive
all or part of the benefits that would otherwise be payable to a Participant
under the Plan. The only persons who can be Alternate Payees or contingent
Alternate Payees are the current or former Spouse, child(ren) or other
dependents of the Participant. Under no circumstance can a QDRO result in the
Plan paying a greater amount than it would have paid to or on behalf of the
Participant if the QDRO had not been issued.

 

3. Identification. The QDRO must clearly state (a) the name of the Plan, and
(b) the name and last known mailing address of the Participant and each
Alternate Payee, unless the Committee has records of the address(es).

 

A-1



--------------------------------------------------------------------------------

4. Awarded Amount. The QDRO must state the amount or percentage of the
Participant’s Account balances to be paid to each Alternate Payee, or a method
to calculate the awarded amount, and the date as of which the Plan must make the
calculation.

 

5. Form of Payment and Payment Date. The QDRO can award either a separate
interest or a shared interest in the Participant’s Account balances. The forms
of payment from the Plan are (a) single lump sum, (b) five substantially equal
annual installments, (c) installments elected on an as-needed basis, (d) an
annual percentage election or (d) an annual dollar election. The awarded amount
can be paid in only in cash.

 

  (a) Separate-Interest Award. If the QDRO awards the Alternate Payee a separate
interest in the Participant’s Account balances, the Plan will pay the award in
the form specified in the QDRO, or if the QDRO so provides, in the form elected
by the Alternate Payee within the 90-day election period before the payment
date. After the awarded amount is paid in full, the Alternate Payee will have no
further interest in the Plan.

 

  (1) Current Interest. If the separate interest relates only to the
Participant’s Account balances already earned, the Plan will pay the entire
amount awarded in a single lump sum as soon as practicable after the Committee
determines that the order is a QDRO and calculates the amount of the awarded
benefit, unless the QDRO specifies another form and time for payment permitted
under the Plan.

 

  (2) Future Interest. If the QDRO award includes a portion of the Participant’s
Account balances to be earned in the future, the Plan will not calculate the
awarded amount until the earlier of the calculation date specified in the QDRO,
or the Participant’s distribution date, after which date no additional amount
can accrue in favor of the Alternate Payee.

 

  (b) Shared Payment Award. A QDRO can grant a shared payment award to a Spousal
or non-Spousal Alternate Payee, in which event payment will be made on the
date(s) elected by the Participant. The Plan will pay to the Alternate Payee the
amount or percentage of each payment actually made to the Participant, as
specified in the QDRO.

 

A-2



--------------------------------------------------------------------------------

6. Rights of Alternate Payee. The Alternate Payee has the legal status of a
beneficiary under the Plan. The QDRO cannot give the Alternate Payee certain
rights that the Participant has. A QDRO cannot give the Alternate Payee the
right to make a hardship withdrawal, or to name a beneficiary other than an
individual who is the current or former Spouse of the Participant, or child or
other dependent of the Participant.

 

7. Investment Elections. Unless a QDRO states otherwise, the Committee will
permit the Alternate Payee to direct the investment of the amount awarded under
a separate interest QDRO while it is retained under the Plan. The Alternate
Payee under a shared interest QDRO will have no right to make investment
elections.

 

8. Alternate Payee’s Death. Federal law does not permit any individual to be
awarded the status of an Alternate Payee or contingent Alternate Payee unless
that individual is a Spouse, former Spouse, child or other dependent of the
Participant. Therefore, the QDRO may neither name the Alternate Payee’s
beneficiary to receive the awarded benefit in the event of his/her death before
the payment date nor permit the Alternate Payee to name his or her own
beneficiary, unless such contingent Alternate Payee is also a Spouse, former
Spouse, child or other dependent of the Participant. In the event an Alternate
Payee dies before the payment date and there is no surviving contingent
Alternate Payee, the amount awarded to the Alternate Payee will revert to the
Participant.

 

9.

Holding Account Balances. After the Committee has received written notice that
all or part of a Participant’s Account balances are or will become subject to a
QDRO, it will not pay to or on behalf of the Participant any part of the Account
balances to which the notice applies. For example, if a written notice states
that a Spouse or former Spouse has obtained or will seek to obtain a QDRO for
half the Participant’s Account balances as of a stated date, the Committee will
not pay that portion of the Account balance to anyone other than such Alternate
Payee

 

A-3



--------------------------------------------------------------------------------

 

unless and until it has determined that the domestic relations court with
jurisdiction over the matter has not and will not issue a QDRO directing payment
to such Alternate Payee. Between the date when the Committee receives written
notice of a pending QDRO and the date when it approves the QDRO, the Committee
will permit the Participant to continue making investment elections for all his
Account balances, unless the putative Alternate Payee provides the Committee a
written direction concerning investment of the amount sought to be awarded by
the QDRO.

 

10. Notification of Parties. The Committee will promptly notify the affected
Participant and each Alternate Payee when it receives a domestic relations
order, and will provide a copy of these Procedures to assist them in obtaining a
QDRO. Within a reasonable period after receiving the order, but no later than 18
months after the payment date specified in the order, the Committee will
determine whether the order is qualified and will notify the Participant and
each Alternate Payee of the determination. The parties may designate
representatives to receive the notices.

 

11. Separate Account Until Determination is Made. During any period in which the
issue of the qualified status of a domestic relations order is being determined,
the Committee will separately account for the amounts that would have been
payable to the Alternate Payee (if any) if the order had already been determined
to be qualified. If within 18 months the Committee determines the order to be
qualified, it will transfer any required amounts to each Alternate Payee’s
separate Account under Section 12 below. If the Committee determines that the
order is not qualified, it will merge the separate accountings and will pay
benefits to the persons who would have received them if the order had not been
issued. If within 18 months the Committee has not been able to determine whether
the order is qualified, after reasonable effort and due to circumstances beyond
its control, it will merge the separate accountings and will pay benefits to the
persons who would have received them if the order had not been issued. If after
the expiration of 18 months the Committee determines that the order is
qualified, it will apply the determination prospectively only, and the Plan will
not have any liability for failing to make payment to the Alternate Payee for
the period before it determined that the order is qualified.

 

A-4



--------------------------------------------------------------------------------

12. Separate Account After Committee Approves QDRO. After the Committee approves
a QDRO, it will pay the awarded amount to the Alternate Payee if the payment
date has occurred under Section 5. If the QDRO awards a separate interest and
the payment date has not yet occurred, the Committee will establish a separate
Account for the Alternate Payee and will transfer the awarded amount into the
separate Account as of the date required under the QDRO. The Committee will
allocate all subsequent investment gains/losses to that Account, using the same
method as for Participants. The Committee will maintain the separate Account
until the payment date.

 

13. Notice of Favorable Tax Treatment. When the Committee makes a lump sum
payment of the awarded amount to a Spousal Alternate Payee, it will notify the
Alternate Payee that the payment can be rolled over to an individual retirement
account or to another employer’s qualified plan.

 

14. Fiduciary Responsibility. All plan representatives will have an equal
fiduciary responsibility to the Participant and to the Alternate Payee, who has
the legal status of a beneficiary under the Plan.

 

15. Internal Revenue Service Approval of QDRO Procedures. The Procedures stated
in this Addendum B to the Plan for payments of Account balances under QDROs, and
restrictions on payments, are conditioned upon approval by the Internal Revenue
Service, and will be revised from time to time to the extent necessary to
maintain such approval.

 

A-5



--------------------------------------------------------------------------------

SONOCO INVESTMENT AND RETIREMENT PLAN

ADDENDUM B

SCHEDULE OF ADMINISTRATIVE FEES

 

Plan Section

   Amount of Fee   

Administrative Service

5.1(b)    $ 0.00    Recordkeeping for allocations to and deductions from
Accounts. 5.2(c)(3)    $ 0.00    Transaction fee for processing investment
elections. 5.2(f)    $ 25.00 each    Processing fee to be deducted from each age
70 1/2 or termination withdrawal. 6.2(g)    $ 25.00    Processing fee for
post-termination payments, to be deducted from either the lump sum payment or
from the first payment in any series of installment payments.

The Committee reserves the right to revise this schedule of administrative fees
from time to time as necessary to reflect changes in the amounts charged by the
recordkeeper, without formal amendment.

 

B-1